IN THE SUPREME COURT OF
               CALIFORNIA

                       THE PEOPLE,
                  Plaintiff and Respondent,
                              v.
                     ERNEST OROZCO,
                  Defendant and Appellant.

                           S249495

           Fourth Appellate District, Division One
                         D067313

              San Diego County Superior Court
                        SCN335521



                        March 26, 2020

Justice Liu authored the opinion of the Court, in which Chief
Justice Cantil-Sakauye and Justices Chin, Corrigan, Kruger
and Groban concurred.

Justice Cuéllar filed an opinion concurring in the judgment.
                     PEOPLE v. OROZCO
                            S249495


                Opinion of the Court by Liu, J.


      Proposition 47, the Safe Neighborhoods and Schools Act,
amended several statutory provisions to reduce certain criminal
offenses from felonies to misdemeanors. Here we consider
whether Proposition 47 applies to an offense under Penal Code
section 496d, subdivision (a), which criminalizes receipt of a
stolen vehicle. (All undesignated statutory citations are to the
Penal Code.) Proposition 47 amended section 496, the general
statute that criminalizes receipt of stolen property, by making
the offense a misdemeanor whenever the value of the property
does not exceed $950. (§ 496, subd. (a) (§ 496(a)).) But
Proposition 47 did not amend section 496d.
     Defendant Ernest Orozco pleaded guilty to one felony
count of “unlawfully buying, receiving, concealing, selling or
withholding a stolen vehicle” in violation of section 496d. He
argues that Proposition 47 applies to his offense and seeks to
reduce his conviction to a misdemeanor. The Court of Appeal
held that Proposition 47’s revision to section 496, making the
offense of receiving stolen property a misdemeanor when the
value of the property is $950 or less, does not extend to
convictions for receiving a stolen vehicle under section 496d. We
agree.
                               I.
      Orozco was stopped by police officers on August 7, 2014
while he was driving in Escondido. A routine license plate check


                               1
                       PEOPLE v. OROZCO
                   Opinion of the Court by Liu, J.


indicated the car Orozco was driving had been reported stolen.
According to the police report, Orozco was the only occupant of
the vehicle, and the car had a damaged ignition starter and was
running without a key. The police report listed the value of the
vehicle as $301. Orozco pleaded guilty to one count of
unlawfully driving a vehicle in violation of Vehicle Code section
10851, subdivision (a), and one count of receiving a stolen
vehicle in violation of Penal Code section 496d, subdivision (a).
He also admitted to three prior convictions for violating Vehicle
Code section 10851 and eight prior prison terms under Penal
Code section 667.5. His prior Vehicle Code section 10851
convictions required him to be sentenced as a felon under section
666.5 for his two August 2014 convictions.
     After Orozco pleaded guilty, California voters enacted
Proposition 47. On December 11, 2014, Orozco filed a motion
under Proposition 47 to reduce both his convictions to
misdemeanors. Because Orozco had not yet been sentenced, he
sought relief directly under the new law rather than
resentencing under section 1170.18, subdivision (a). (See People
v. Lara (2019) 6 Cal.5th 1128, 1135 [“Because defendant had not
yet been sentenced at the time Proposition 47 became effective,
its ameliorative provisions apply.”].) The trial court denied
Orozco’s motion and treated both convictions as felonies.
     Orozco appealed, and the Court of Appeal affirmed. We
granted review and transferred the case to the Court of Appeal
for reconsideration in light of our decision in People v. Page
(2017) 3 Cal.5th 1175 (Page). Page held that under Proposition
47, “obtaining an automobile worth $950 or less by theft . . . is
punishable only as a misdemeanor, regardless of the statutory
section under which the theft was charged.” (Page, at p. 1187.)
Upon reconsideration, the Court of Appeal affirmed Orozco’s

                                 2
                        PEOPLE v. OROZCO
                    Opinion of the Court by Liu, J.


conviction under Vehicle Code section 10851 without prejudice
to his filing an amended petition to show that the conviction was
based on theft of a vehicle worth $950 or less. The Court of
Appeal further held that Proposition 47’s revisions to section
496 did not affect Orozco’s conviction under section 496d. We
then granted review on the latter issue.
                                 II.
      As amended by Proposition 47, section 496(a) provides in
part: “Every person who buys or receives any property that has
been stolen or that has been obtained in any manner
constituting theft or extortion, knowing the property to be so
stolen or obtained, or who conceals, sells, withholds, or aids in
concealing, selling, or withholding any property from the owner,
knowing the property to be so stolen or obtained, shall be
punished by imprisonment in a county jail for not more than one
year, or imprisonment pursuant to subdivision (h) of Section
1170. However, if the value of the property does not exceed nine
hundred fifty dollars ($950), the offense shall be a misdemeanor,
punishable only by imprisonment in a county jail not exceeding
one year . . . .” (Italics added.) The italicized sentence indicates
the portion of the statute amended by Proposition 47. Before
Proposition 47, that sentence read: “However, if the district
attorney or the grand jury determines that this action would be
in the interests of justice, the district attorney or the grand jury,
as the case may be, may, if the value of the property does not
exceed nine hundred fifty dollars ($950), specify in the
accusatory pleading that the offense shall be a misdemeanor,
punishable only by imprisonment in a county jail not exceeding
one year.” (Former § 496(a); see Voter Information Guide, Gen.
Elec. (Nov. 4, 2014) text of Prop. 47, § 9, p. 72.) In other words,
receiving stolen property worth $950 or less was previously a

                                  3
                        PEOPLE v. OROZCO
                    Opinion of the Court by Liu, J.


“wobbler” offense, i.e., a crime punishable as either a felony or a
misdemeanor. As a result of Proposition 47, the statute now
dictates that “the offense shall be a misdemeanor.” (§ 496(a).)
      Section 496d, subdivision (a) also criminalizes buying or
receiving stolen property, but it applies specifically to buying or
receiving a stolen “motor vehicle, as defined in Section 415 of the
Vehicle Code, any trailer, as defined in Section 630 of the
Vehicle Code, any special construction equipment, as defined in
Section 565 of the Vehicle Code, or any vessel, as defined in
Section 21 of the Harbors and Navigation Code . . . .” (§ 496d,
subd. (a).) A violation of this statute is a wobbler offense:
receiving a stolen vehicle “shall be punished by imprisonment
. . . for 16 months or two or three years or a fine of not more than
ten thousand dollars ($10,000), or both, or by imprisonment in a
county jail not to exceed one year or a fine of not more than one
thousand dollars ($1,000), or both.”          (Ibid.)  As noted,
Proposition 47 did not amend section 496d.
      Orozco contends that because the term “any property” in
section 496(a) includes automobiles, his conviction for receiving
a stolen vehicle in violation of section 496d must be treated as a
misdemeanor under the amended language of section 496(a).
The Attorney General argues that Orozco’s conviction for
receiving a stolen vehicle is unaffected by Proposition 47’s
amendment of section 496 because section 496d is a “separate
and distinct” statute from section 496.
      “We first examine the statutory language, giving it a plain
and commonsense meaning” “in the context of the statutory
framework as a whole.” (Coalition of Concerned Communities,
Inc. v. City of Los Angeles (2004) 34 Cal.4th 733, 737.) Orozco
was charged and convicted under section 496d and not section


                                  4
                        PEOPLE v. OROZCO
                    Opinion of the Court by Liu, J.


496(a), a separate statute. Proposition 47 amended section
496(a) to require receipt of stolen property worth $950 or less to
be punished as a misdemeanor. It did not add a similar
provision to section 496d. Section 496d remains the same as it
was prior to the enactment of Proposition 47. It makes no
reference to a value threshold below which receipt of a stolen
vehicle must be punished as a misdemeanor.
     It is a settled principle of statutory interpretation that
when voters have “ ‘ “employed a term or phrase in one place
and excluded it in another, it should not be implied where
excluded.” ’ ” (People v. Buycks (2018) 5 Cal.5th 857, 880
(Buycks).) In Buycks, we examined whether section 1170.18,
subdivision (k), enacted by Proposition 47, “retroactively
mitigates the already-imposed collateral consequence of a felony
conviction that is subsequently reduced under [Proposition 47].”
(Buycks, at p. 878.) Section 1170.18, subdivision (k) provides
that a felony conviction reduced by Proposition 47 to a
misdemeanor “shall be considered a misdemeanor for all
purposes.” In Buycks, we acknowledged that the statute’s text
clearly reduces the future collateral consequences of offenses
that Proposition 47 reduces. But we noted that the language is
silent as to whether it also reduces the already-imposed
collateral consequences of such offenses. (Buycks, at p. 878.) We
found it “significant” that the language in subdivisions (a)
and (f) of section 1170.18, nearby provisions which Proposition
47 also added, clearly reflect an intent to have full retroactive
application. (Buycks, at p. 880.) Because section 1170.18,
subdivision (k) “uses no similar language,” we held that it does
not have full retroactive effect. (Buycks, at p. 881.)
     The same reasoning applies here.                 “[W]e generally
presume that the electorate is aware of existing laws.” (People

                                  5
                        PEOPLE v. OROZCO
                    Opinion of the Court by Liu, J.


v. Romanowski (2017) 2 Cal.5th 903, 909, citing In re Lance W.
(1985) 37 Cal.3d 873, 890 & fn. 10.) We therefore presume it
was aware of section 496d when it approved Proposition 47.
Proposition 47 only amended section 496(a) to reduce receipt of
stolen property valued at $950 or less to a misdemeanor. If the
electorate had intended to reclassify section 496d offenses as
well, it could have done so in the same way that it did in
amending section 496(a). It also could have created a new
misdemeanor sentencing provision governing all receipt of
stolen property offenses, akin to the misdemeanor sentencing
provision governing petty theft in section 490.2, which, as
discussed below, reclassified offenses for theft of property valued
at $950 or less into the offense of petty theft. But the electorate
did not do so. Based on this straightforward reading, Orozco’s
section 496d conviction is not eligible for a sentence reduction
under Proposition 47.
      Orozco argues that the term “any property” in section
496(a) renders his conviction under section 496d a
misdemeanor. He relies on our decision in Page, supra, 3
Cal.5th 1175, where we examined the reach of Proposition 47’s
petty theft provision, section 490.2. Section 490.2, subdivision
(a) provides: “Notwithstanding Section 487 or any other
provision of law defining grand theft, obtaining any property by
theft where the value of the money, labor, real or personal
property taken does not exceed nine hundred fifty dollars ($950)
shall be considered petty theft and shall be punished as a
misdemeanor . . . .” The defendant in Page had received a felony
conviction under Vehicle Code section 10851, which “may be
violated in several ways, including by theft of the vehicle.”
(Page, at p. 1180.) The question was whether the defendant
could be resentenced to a misdemeanor term under section 490.2


                                  6
                        PEOPLE v. OROZCO
                    Opinion of the Court by Liu, J.


if his Vehicle Code section 10851 conviction was based on theft
of a vehicle worth $950 or less.
      In answering yes, we held that “Proposition 47’s new petty
theft provision, section 490.2, covers the theft form of the
Vehicle Code section 10851 offense,” even though Vehicle Code
section 10851 was not amended by Proposition 47 and “is not
mentioned in the opening clause of section 490.2,
subdivision (a).” (Page, supra, 3 Cal.5th at pp. 1183, 1186.) We
explained that “the operative language” of section 490.2
“ ‘stands on its own and means what it says — the act of
“obtaining any property by theft where the value . . . does not
exceed nine hundred fifty dollars ($950)” constitutes petty theft
and must be charged as a misdemeanor.’ ” (Page, at p. 1186.)
Because “[a]n automobile is personal property,” we said, “ ‘an
offender who obtains a car valued at less than $950 by
theft must be charged with petty theft and may not be charged
as a felon under any other criminal provision.’ ” (Id. at p. 1183.)
      Page also concluded that the ballot material was
consistent with this reading. We noted the Legislative Analyst’s
explanation in the Proposition 47 voter guide, which said that
“under existing law, theft of property worth $950 or less could
be charged as a felony ‘if the crime involves the theft of certain
property (such as cars).’ (Voter Information Guide, supra,
analysis of Prop. 47 by Legis. Analyst, p. 35.) Under the
initiative, according to the analysis, such crimes would no longer
be charged as grand theft ‘solely because of the type of property
involved.’ ” (Page, supra, 3 Cal.5th at p. 1187.)
      According to Orozco, the term “any property” in section
496(a) is just as encompassing as the term “any property” in
section 490.2. Therefore, under Page’s logic, the act of receiving


                                  7
                         PEOPLE v. OROZCO
                     Opinion of the Court by Liu, J.


a stolen vehicle worth $950 or less is punishable only as a
misdemeanor under Proposition 47’s amendment of section
496(a), even if the offense was prosecuted under section 496d.
The Court of Appeal in People v. Wehr (2019) 41 Cal.App.5th 123
(Wehr), relied on the same reasoning: “Just as section 490.2
applies to obtaining any property by theft, section 496 applies to
‘buy[ing] or receiv[ing] any property that has been stolen.’
(§ 496, subd. (a), italics added.) . . . . Thus, receiving a stolen car
valued at no more than $950 must be treated as a misdemeanor
pursuant to section 496.” (Id. at p. 131.)
     However, section 490.2 differs from section 496(a) in two
ways that together make Orozco’s analogy inapt. First, section
490.2 is intended to reclassify conduct previously criminalized
by other offenses into the offense of petty theft. Instead of
modifying the penalties for the existing grand theft statutes,
section 490.2 separately defines a category of conduct called
“petty theft” that sweeps broadly to include theft of any property
valued at $950 or less. (See Page, supra, 3 Cal.5th at p. 1183
[“[S]ection 490.2, subdivision (a), mandates misdemeanor
punishment for a defendant who ‘obtain[ed] any property by
theft’ where the property is worth no more than $950.”].) For
this reason, “ ‘the independent clause [in section 490.2]
containing the definition of petty theft stands on its own and
means what it says.’ ” (Page, at p. 1186.) Section 490.2 was
therefore intended to function as a sweeping catch-all that
would capture all forms of theft, including those chargeable
under Penal Code section 484e or Vehicle Code section 10851.
     Proposition 47’s amendment to section 496(a), by contrast,
does not exhibit the same intent to reclassify conduct
criminalized by section 496d. Section 496(a) is a longstanding
statute that previously authorized charging receipt of stolen

                                   8
                        PEOPLE v. OROZCO
                    Opinion of the Court by Liu, J.


property as a felony regardless of the property’s value. As a
result of Proposition 47, section 496(a) was amended to state
that “if the value of the property does not exceed [$950], the
offense shall be a misdemeanor . . . . ”          (Italics added.)
Proposition 47’s amendment to section 496(a) did not create a
new offense or purport to broadly reclassify several existing
offenses, but rather reduced the punishment for a subset of an
existing offense. The term “the offense” in the amended portion
plainly refers to the offense specified in the previous sentence,
i.e., receipt of stolen property punished under section 496(a).
Thus, unlike section 490.2, the clause in section 496(a) reducing
punishment for receipt of stolen property valued at $950 or less
does not “ ‘stand[] on its own.’ ” (Page, supra, 3 Cal.5th at
p. 1186.) It refers exclusively to offenses punished under section
496(a). The amended statute says nothing about an offense
under section 496d, suggesting that the drafters intended to
allow prosecutors to retain their discretion to charge section
496d offenses involving vehicles worth $950 or less as felonies.
      Second, section 490.2 applies “[n]otwithstanding Section
487 or any other provision of law defining grand theft.” (§ 490.2,
subd. (a).) In Page, we concluded that this “notwithstanding”
clause did not limit the application of the operative part of
section 490.2 (Page, supra, 3 Cal.5th at p. 1186), but we did not
say that the clause was irrelevant either.           Rather, we
acknowledged that the “notwithstanding” clause “saves [the]
operation [of the statute] against interference from other
statutory provisions defining certain conduct as grand theft.”
(Ibid.) In other words, the “notwithstanding” clause in section
490.2 clarifies that if the statute conflicts with a preexisting
statute punishing the same conduct, section 490.2 would
override that other statute. Although “the fact that the opening


                                  9
                        PEOPLE v. OROZCO
                    Opinion of the Court by Liu, J.


clause does not mention Vehicle Code section 10851 may suggest
its drafters did not have that statute specifically in mind as a
potential source of conflict,” the existence of the
“notwithstanding” clause at least indicates that the drafters
anticipated that conduct criminalized by section 490.2 would
overlap with conduct criminalized by other statutes and that
they intended section 490.2 to reclassify such conduct as “petty
theft” punishable only as a misdemeanor. (Page, at p. 1186.)
The absence of any “notwithstanding” clause in section 496(a)
indicates that the drafters did not intend for the statute to affect
conduct criminalized in other statutes, let alone reclassify
conduct covered in those statutes. Section 490.2 is therefore not
comparable to section 496(a) in the way that Orozco claims.
      The concurring opinion in Wehr reasoned that a
“notwithstanding” clause expressly stating that section 496(a)
overrides section 496d is unnecessary because “the relationship
between section 496 and the more specific receiving stolen
property provisions [like section 496d] is obvious. The latter are
special cases of the former.” (Wehr, supra, 41 Cal.App.5th at
p. 139 (conc. opn. of Slough, Acting P. J.).) But there is nothing
obvious about construing amendments to one statute as
impliedly amending another, even if the unamended statute is
a more specific version of the amended statute. As explained
above, such construction contravenes the settled principle
against reading language used in one place into places where it
is not used. (Buycks, supra, 5 Cal.5th at p. 880.)
      We also reject the alternative rationale that People v.
Williams (2018) 23 Cal.App.5th 641 (Williams) relied upon to
reach the conclusion that Orozco here urges. Williams held that
section 496d qualifies as a “theft offense” within the meaning of
section 490.2 and is thus subject to section 490.2’s general

                                  10
                         PEOPLE v. OROZCO
                     Opinion of the Court by Liu, J.


provision that all theft offenses involving property valued at
$950 or less are misdemeanors. (Williams, at pp. 649–650.)
This reasoning is unpersuasive for several reasons.
      First, we have defined theft as a “taking with intent to
steal the property — that is, the intent to permanently deprive
the owner of its possession.” (Page, supra, 3 Cal.5th at p. 1182.)
The elements of receipt of stolen property, in contrast, do not
require the defendant to have engaged in any such taking. (See
generally People v. Russell (2006) 144 Cal.App.4th 1415, 1425
[setting forth the elements of receipt of stolen property],
disapproved on another ground in People v. Covarrubias (2016)
1 Cal.5th 838, 874, fn. 14.) Second, it is well established that a
person who steals property cannot be convicted of receiving that
property. (See People v. Ceja (2010) 49 Cal.4th 1, 6 [“commission
of the theft excludes the possibility of a receiving conviction”].)
Because a “theft conviction operates as a bar to a receiving
conviction” (id. at p. 3), it is difficult to understand how receiving
stolen property could amount to theft. Third, interpreting
receiving stolen property to be a form of a theft offense would
render part of Proposition 47 superfluous. Proposition 47 both
amended section 496, receiving stolen property, and added
section 490.2, petty theft. There would be no need to amend
section 496 if the amendments to section 490.2 applied to
receiving stolen property offenses. We disapprove People v.
Wehr, supra, 41 Cal.App.5th 123 and People v. Williams, supra,
23 Cal.App.5th 641 to the extent they are inconsistent with this
opinion.
      Finally, we conclude that the construction we adopt here
results in no absurdity because the electorate plausibly could
have chosen to punish receipt of stolen vehicles more severely
than vehicle theft or receipt of other types of stolen property.

                                   11
                        PEOPLE v. OROZCO
                    Opinion of the Court by Liu, J.


For example, the electorate could have concluded that stolen
vehicles, unlike other items of stolen property, are often
dismantled and sold for parts on the secondary market, which
can raise their worth above retail value.
     Because the language of sections 496 and 496d is clear
that a conviction for receiving a stolen vehicle valued at $950 or
less under section 496d does not qualify for sentence reduction,
we need not look to extrinsic sources for guidance. (In re D.B.
(2014) 58 Cal.4th 941, 945 [“ ‘If the statutory language is clear
and unambiguous our inquiry ends.’ ”].) We recognize that there
is language in the ballot material suggesting that voters
intended Proposition 47 to reach convictions under section 496d.
In the voter guide, the analysis by the Legislative Analyst said:
“Receiving Stolen Property. Under current law, individuals
found with stolen property may be charged with receiving stolen
property, which is a wobbler crime. Under this measure,
receiving stolen property worth $950 or less would always be a
misdemeanor.” (Voter Information Guide, Gen. Elec., supra,
analysis of Prop. 47 by Legis. Analyst, p. 35.) The word “always”
may have conveyed to voters that every conviction for receiving
stolen property, regardless of the type of property or statute of
conviction, would be a misdemeanor if the property is worth
$950 or less. Alternatively, it may have conveyed to voters that
every conviction for receiving stolen property worth $950 or less
pursuant to section 496(a) would always be a misdemeanor.
Whatever the meaning of the ballot material, it cannot overcome
the unambiguous statutory text, which indicates that
Proposition 47’s amendments to section 496(a) do not affect
punishments for receipt of stolen vehicles under section 496d.
We must interpret the statutory language that the electorate
actually wrote. (See Amwest Surety Ins. Co. v. Wilson (1995) 11


                                  12
                       PEOPLE v. OROZCO
                   Opinion of the Court by Liu, J.


Cal.4th 1243, 1260–1261 [voters “ ‘must be assumed to have
voted intelligently upon an [initiative], the whole text of which
was supplied each of them prior to the election, and which they
must be assumed to have duly considered, regardless of any
insufficient recitals in the instructions to voters or the
arguments pro and con of its advocates or opponents
accompanying the text of the proposed measure’ ”].)
                        CONCLUSION
     We hold that Proposition 47’s amendment to section
496(a) did not affect convictions for receiving stolen property
under section 496d. Accordingly, we affirm the judgment of the
Court of Appeal.




                                                         LIU, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
KRUGER, J.
GROBAN, J.




                                 13
                     PEOPLE v. OROZCO
                            S249495


      Opinion by Cuéllar, J., concurring in the judgment


      When California’s voters approved Proposition 47 in 2014,
they amended the crime of receiving stolen property under
Penal Code section 496, subdivision (a) (section 496(a)). What
the court holds today is that this change “did not affect”
convictions for receiving a stolen vehicle under section 496d.
(Maj. opn., ante, at p. 13.) I agree. But this conclusion is less
mysterious –– and more snugly consistent not only with the
language of the statute, but also the ballot materials explaining
Proposition 47 to California’s voters –– than the majority
opinion suggests.
     Prior to Proposition 47, the crime of receiving stolen
property when the value of the property did not exceed $950 was
a so-called wobbler offense: a crime punishable as either a
felony or a misdemeanor. (Pen. Code, former § 496(a); Voter
Information Guide, Gen. Elec. (Nov. 4, 2014) text of Prop. 47,
§ 9, p. 72.) What Proposition 47 did was transform this offense
from a wobbler into a misdemeanor, provided the property’s
value does not exceed $950. (§ 496(a).)
      Contrast this with Penal Code section 496d, which defines
a separate offense: receiving stolen vehicles, trailers, vessels,
and certain related equipment. Irrespective of a vehicle’s value,
the offense remains a wobbler. The Legislature enacted this
separate statute, “specific to vehicles” and related equipment,
“in order to better track” such conduct. (Sen. Rules Com., Off.
                        PEOPLE v. OROZCO
                  Cuéllar, J., concurring in judgment


of Sen. Floor Analyses, 3d reading analysis of Assem. Bill No.
2390 (1997-1998 Reg. Sess.) as amended June 23, 1998, p. 2.) As
the parties readily conceded at oral argument, that purpose
would be poorly served if prosecutors retained unfettered
discretion to prosecute the crime of receiving a stolen vehicle
under the more general provision of receiving stolen property
(§ 496(a)) instead of section 496d.
      If a person receiving a stolen vehicle may indeed be
charged only under Penal Code section 496d, then the resolution
of this case is straightforward. By amending section 496(a)
while leaving section 496d untouched, California’s voters
embraced a reduction in punishment that left unchanged the
penalties for receiving a stolen vehicle. That latter offense was
a wobbler before Proposition 47, and so it remains.
      The distinct reach of these two statutes also helps make
sense of the Proposition 47 ballot materials. As the Legislative
Analyst explained, “[u]nder current law, individuals found with
stolen property may be charged with receiving stolen property,
which is a wobbler crime. Under this measure, receiving stolen
property worth $950 or less would always be a misdemeanor.”
(Voter Information Guide, Gen. Elec., supra, analysis of Prop.
47 by Legis. Analyst, p. 35.) When they read that “receiving
stolen property worth $950 or less would always be a
misdemeanor” (ibid., italics added) without any reference to a
specific statute, reasonable voters likely would have understood
the mitigated punishment to encompass only general “property
that has been stolen” within the meaning of section 496(a) —
which necessarily excludes stolen vehicles. Because defendant
was convicted of receiving a stolen vehicle in violation of section
496d, he’s not entitled to relief under Proposition 47. For these
reasons, I agree the judgment below should be affirmed.

                                  2
      PEOPLE v. OROZCO
Cuéllar, J., concurring in judgment




                            CUÉLLAR, J.




                3
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Orozco
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 24 Cal.App.5th 667
Rehearing Granted

__________________________________________________________________________________

Opinion No. S249495
Date Filed: March 26, 2020
__________________________________________________________________________________

Court: Superior
County: San Diego
Judge: Michael J. Popkins

__________________________________________________________________________________

Counsel:

Benjamin B. Kington, under appointment by the Supreme Court, for Defendant and Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler and Lance E. Winters, Chief
Assistant Attorneys General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina, Meagan
Beale, Kristen Kinnaird Chenelia, Michael Pulos, Minh U. Le and Daniel Hilton, Deputy Attorneys
General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Benjamin Kington
Boyce & Schaefer
934 23rd Street
San Diego, CA 92102-1914
(619) 232-3320

Minh U. Le
Deputy Attorney General
600 West Broadway, Suite 1800
San Diego, CA 92101
(619) 738-9055